Case: 1:15-cr-00453-PAG Doc #: 221 Filed: 06/18/19 1 of 5. PageID #: 2925




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION



 United States of America,                     )       CASE NO. 1:15 CR 453-001
                                               )
                         Plaintiff,            )       JUDGE PATRICIA A. GAUGHAN
                                               )
                  Vs.                          )
                                               )
 Kenneth Jackson, Jr.,                         )       Order
                                               )
                         Defendant.            )



           This matter is pending re-sentencing and the parties dispute whether the Amendments to

 18 U.S.C. § 924(c), made effective through the First Step Act, apply to defendant at the re-

 sentencing. For the reasons that follow, the Court concludes that the amendments do apply.

           On May 3, 2017, a jury convicted defendant of three counts of carjacking and three

 counts of violating Section 924(c). On August 23, 2017, this Court sentenced defendant to 87

 months with respect to the carjacking counts. With regard to the three Section 924(c) charges,

 defendant received 87 months for the first count and 300 months on each of the remaining two

 counts. Therefore, defendant received a total sentence of 771 months. Defendant filed a direct

 appeal.

                                                   1
Case: 1:15-cr-00453-PAG Doc #: 221 Filed: 06/18/19 2 of 5. PageID #: 2926



        While the case was on appeal, Congress enacted the First Step Act, which reduced the

 penalties associated with certain crimes. For purposes of this case, the First Step Act amended

 Section 924(c) to prevent “stacking” of multiple gun counts in order to trigger the 25-year

 penalty. At the time defendant committed the instant offense, Section 924(c) provided that “in

 the case of a second...conviction under this subsection, the person shall– be sentenced to a term

 of imprisonment of not less than 25 years....” The provision now imposes a 25-year term only if

 the defendant committed “a violation of this subsection...after a prior conviction under this

 subsection has become final.” Thus, at the time defendant committed the offense, the statute

 allowed “stacking,” which meant that the multiple uses of a gun in connection with the pending

 charges triggered the 25-year term. Now, however, “stacking” is not permitted in order to obtain

 the higher 25-year term set forth in Section 924(c). Rather, a prior Section 924(c) conviction is

 required.

        Subsequently, the Sixth Circuit vacated one of the Section 924(c) convictions and

 remanded for re-sentencing. The parties dispute which version of Section 924(c) applies at the

 re-sentencing.

        Upon review, the Court finds that the amended version made applicable through the First

 Step Act applies. Section 403 of the First Step Act, which is the provision amending Section

 924(c), contains an “applicability” provision. That provision provides:

        APPLICABILITY TO PENDING CASES.—This section, and the amendments made by
        this section, shall apply to any offense that was committed before the date of enactment
        of this Act, if a sentence for the offense has not been imposed as of such date of
        enactment.

 Section 403(b). The general federal savings statute provides that a new criminal statute cannot

 change the penalties “incurred” under the old statute “unless the repealing Act shall so expressly

                                                  2
Case: 1:15-cr-00453-PAG Doc #: 221 Filed: 06/18/19 3 of 5. PageID #: 2927



 provide.” 1 U.S.C. § 109. The Supreme Court held that the savings statute applies unless

 Congress “clearly indicated to the contrary.” Dorsey v. United States, 567 U.S. 260, 264 (2012).

 The Court finds that the express language in Section 403(b) demonstrates Congress’s intent to

 apply the Section 924(c) penalty provisions retroactively.

        Given Congress’ express intent in § 403(b), the question remains whether Congress
        intended § 403(b) to reach cases pending on remand for re-sentencing on the date the
        First Step Act was enacted, December 21, 2018; in such cases, sentence literally was
        previously ‘imposed.’ Nevertheless, the bare fact that a nonretroactive reading of a
        statute is ‘linguistically’ possible is not dispositive.

 United States v. Uriarte, 2019 WL 1858516 (N.D Ill. April 25, 2019)(finding that the First Step

 Act’s amendments to Section 924(c) apply to re-sentencings).

        According to the government, the Court “imposed” a sentence before the date of

 enactment and, as such, defendant does not qualify for application of the amended penalty

 provisions. The government further points out that in the context of other statutes, Congress

 used more specific language to evidence its intent to apply new penalties to cases pending on

 appeal. By way of example, the government notes that the Violent Crime Control and Law

 Enforcement Act provides that it applies to “all sentences imposed on or after the 10th day

 beginning after the date of enactment of this Act.” Thus, had Congress intended the new Section

 924(c) penalties to apply to re-sentencings, it would have said so by making it applicable to “all”

 sentencings. The Court acknowledges that the government’s position has some appeal. On the

 other hand, however, Congress is presumed to enact laws with a full understanding of

 “background” legal principles. One such background principle is the nature of general remands

 for re-sentencing. When a court of appeals remands a case for re-sentencing, the district court

 begins anew. As the government notes, the district court can “revisit the entire sentencing


                                                  3
Case: 1:15-cr-00453-PAG Doc #: 221 Filed: 06/18/19 4 of 5. PageID #: 2928



 procedure” and may even “impose a sentence higher than the original one” if the circumstances

 warrant. Thus, although this Court may have “imposed” a sentence prior to the First Step Act’s

 enactment, that sentence was in essence vacated upon the Sixth Circuit’s decision to vacate the

 conviction and remand for re-sentencing. See e.g., United States v. Clements, 86 F.3d 599 (6th

 Cir. 1996)(discussing remand for re-sentencing after reversal of a Section 924(c) conviction and

 referring to remand as “vacating defendant’s sentence”). It makes little sense to interpret Section

 403(b) in a manner that prevents a defendant from the application of an expressly retroactive

 amendment based on a sentence that became, in essence, a nullity.

        The Court further finds that the government’s reliance on United States v. Havens, 2019

 WL 1649629 (E.D. Ky. April 17, 2019) is misguided. According to the government, Havens

 applied “the same language in Section 403(b)” to an analogous provision involving amendments

 to the safety valve provision, which the government claims are contained in Section 401. The

 government is simply wrong. Section 401 does not address safety value. Rather, it addresses

 amendments to the enhancement provisions for prior drug felonies. The “applicability”

 provision in Section 401(c) is identical to the “applicability” provision in Section 403(b). But,

 Havens involved the application of Section 402, which is directed at changes to the safety valve

 provision. The “applicability” provision under Section 402(b) provides that the amendment to

 the safety valve provision “shall apply only to a conviction entered on or after the date of

 enactment of this Act.” Thus, Havens in no way addressed the language at issue before this

 Court. In fact, Havens noted that the language in Section 402(b) is “dramatically different” than

 the language in Sections 401(c) and 403(b). Accordingly, Havens does not assist the

 government.


                                                  4
Case: 1:15-cr-00453-PAG Doc #: 221 Filed: 06/18/19 5 of 5. PageID #: 2929



        In contrast to Havens, Uriarte addressed the very provision at issue. Uriarte, 2019 WL

 1858516. After thoroughly reviewing Dorsey, the court concluded that the amendments to

 Section 924(c) apply to a defendant facing re-sentencing. First, the court noted that Congress

 would have been aware of the general nature of re-sentencings and the fact that district courts

 begin anew after a general remand. The court further noted that Congress legislated “against the

 backdrop of decisions applying the Fair Sentencing Act to cases pending remand for a general

 resentencing.” Id. at *3. And, finally, the court noted that Congress necessarily intended to

 avoid radically different sentences for defendants sentenced on the same day. Congress knew of

 Dorsey and the application of the Fair Sentencing Act and there is no reason to believe that

 Congress intended such a different result in applying the First Step Act’s amendments to Section

 924(c). This Court agrees with the reasoning in Uriarte. For these additional reasons, the Court

 finds that defendant is entitled to application of Section 924(c) as amended by the First Step Act.

        For the foregoing reasons, the Court will not apply Section 924(c)’s 25-year penalty

 provision as the government does not argue that defendant committed a prior Section 924(c)

 offense for which he was convicted.

        IT IS SO ORDERED.




                                       /s/ Patricia A. Gaughan
                                       PATRICIA A. GAUGHAN
                                       United States District Judge
                                       Chief Judge
 Dated: 6/18/19




                                                  5
